 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,          )   2:18-po-00289-CKD
                                        )
12                      Plaintiff,      )   ORDER TO DISMISS
                                        )
13         v.                           )
                                        )   DATE: September 20, 2018
14   EDWARD JOHNSON, JR.,               )   TIME: 9:00 a.m.
                                        )   JUDGE: Hon. Carolyn K. Delaney
15                      Defendant.      )
                                        )
16                                      )
                                        )
17

18                It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:18-po-00289-CKD, relating

20   to Violation Number 7481280/CA52, without prejudice is GRANTED.

21

22   IT IS SO ORDERED.

23
     Dated: August 19, 2019
24

25

26

27

28


     ORDER TO DISMISS                        1           U.S. v. EDWARD JOHNSON, JR.
